107 F.3d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jack GERRITSEN;  Henry Frederick Ramey, Jr., Plaintiffs-Appellants,v.CITY OF BELL GARDENS;  Karen Ann Nobrega, Defendants-Appellees.
No. 96-55616.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 5, 1997.*Decided Feb. 07, 1997.

Before:  CANBY, HAWKINS, and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Jack Gerritsen and Henry Frederick Ramey, Jr.  (collectively "plaintiffs") appeal pro se the district court's summary judgment in favor of defendants in plaintiffs' 42 U.S.C. § 1983 action alleging a violation of their First Amendment rights.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo a district court's grant of summary judgment, see Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir.1996), and we affirm.


3
After a review of the record, we conclude that the district court did not err by finding that the electronic bulletin board, which is maintained and operated by the City of Bell Gardens, is a non-public forum and that the City's restrictions on access to the electronic bulletin board are reasonable.  See Kindt v. Santa Monica Rent Control Bd., 67 F.3d 266, 269 (9th Cir.1995).  Accordingly, the district court did not err by granting summary judgment in favor of defendants.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3